Citation Nr: 1215065	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for additional cardiac disability claimed to result from a hospitalization in a Department of Veterans Affairs Medical Center (VAMC) from April 17, 2005, to May 4, 2005.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had active service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2008.  In March 2010, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The case was remanded in October 2010. 


FINDINGS OF FACT

1.  Coronary artery bypass graft in April 2005 resulted in additional disability, i.e., congestive heart failure and tricuspid and mitral regurgitation.

2.  No negligence, error in judgment, or other instance of VA fault was involved in the proximate cause of the additional disability, and the event was reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation for additional cardiac disability (congestive heart failure and tricuspid and mitral regurgitation) claimed to have resulted from VA hospitalization from April 17, 2005, to May 4, 2005, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in December 2006, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claim on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was notified the Veteran of the information necessary to substantiate the claim for compensation under 38 U.S.C.A. §  1151 on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  The file does not reflect that the Veteran was provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because there is no rating or effective date assigned as a result of this decision, however, the Veteran is not prejudiced by this notice deficiency.  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Service and VA treatment records have been obtained, as have Social Security Administration (SSA) records.  A VA examination was obtained in July 2011, which contained extensive analysis and discussion of the evidence, in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Compensation under 38 U.S.C.A. § 1151 

The veteran was hospitalized in a VAMC from April 17, 2005, to May 4, 2005, for coronary artery bypass graft surgery.  He contends that he suffers from additional cardiac disability, including a leaky valve and congestive heart failure, as a result of that surgery.  He states that he has been disabled and unable to work since that hospitalization.

VA treatment records show that in February 2005, the Veteran was seen as a new patient.  He had not had routine medical care in 3 years.  Recently, he had finished truck driving school, and had seen a cardiologist as required for a job application, due to his bypass history; he had undergone bypass surgery in 1993.  His cardiologist recommended a stress test.  He had been having more dyspnea on exertion than usual, but no chest pain, nausea, jaw pain, arm pain or sweats.  The exercise stress test, in March 2005, was positive for ischemia by electrocardiogram criteria, and he was referred for cardiac catheterization.  

On April 7, 2005, the Veteran underwent cardiac catheterization.  He had a history of hypertension, dyslipidemia, coronary artery disease, status post coronary artery bypass graft with left internal mammary artery (LIMA) to left anterior descending artery, and was referred for left heart catheterization with abnormal graded stress test.  He had experienced increasing chest pain and dyspnea on exertion over the last 1-2 months, with increasing use of nitroglycerin to relieve chest pain.  During the cardiac catheterization, the Veteran went into ventral fibrillation, requiring defibrillation.  He had a patent LIMA to left anterior descending artery graft.  The right coronary artery and circumflex were occluded, and it was noted that he needed cardiothoracic surgery.

Accordingly, on April 18, 2005, he underwent two-vessel redo coronary bypass grafting with saphenous vein graft to the circumflex marginal and separate saphenous vein graft to the right coronary artery, as well as insertion of a balloon pump.  There was extensive calcification in the right coronary artery, which was exceedingly small, while the circumflex was slightly larger.  Although some chest X-rays during the hospitalization showed congestive heart failure, on the discharge summary, it was noted that the Veteran did not have congestive heart failure.

A chest X-ray in September 2005 disclosed mild congestive heart failure.  An echocardiogram in November 2005 showed global hypokinesis, left ventricular ejection fraction 25-30 percent, left atrial enlargement, moderate mitral and tricuspid regurgitation and moderate pulmonary hypertension.  

A cardiac catheterization in January 2008 disclosed, concerning the bypass grafts, a patent LIMA to left anterior descending artery; left anterior descending artery with diffuse plaquing; saphenous vein graft to the second obtuse marginal branch, patent; and saphenous vein graft to right coronary artery, closed.  The Veteran said he was told by a Houston doctor that this was closed in the operating procedures.  

In January 2008, a VA examination was conducted.  The examiner reviewed the file, and noted that the Veteran had a longstanding history of coronary artery disease with two-vessel coronary artery bypass graft (CABG) in 1993.  Following surgery, he did well until the onset of unstable angina in early 2005.  Practically speaking, he had 12 good years with the first CABG.  In 2005, CABG to redo the previous grafting the Veteran had ventricular standstill and ventricular defibrillation was required.  He had to be maintained temporarily on a balloon pump.  He was shown then to have post-operative occlusion of the right coronary and left circumflex, but the left anterior descending remained patent.  

The examiner diagnosed the Veteran as having transient post-endotracheal intubation vocal cord dysfunction; coronary artery disease, myocardial infarction, ischemic cardiomyopathy; essential hypertension; and dyslipidemia.  There was no evidence of carelessness, negligence, error in judgment, lack of skill, or instance of fault identified.  The examiner noted that the Veteran had longstanding coronary artery disease which continued to progress in the coronary arteries including the graft vessels.  In 2005, testing revealed unstable angina with diffuse coronary atherosclerosis and left ventricle interior hypokinesis (damaged heart muscle) with left ventricle dysfunction.  During the pre-operative diagnostic cardiac catheterization, the Veteran had ventricular fibrillation requiring emergency defibrillation.  The examiner, stating that such was a "death rhythm" and "inconsistent with life," point to that as indicative of the severity and instability of the Veteran's coronary artery disease prior to the surgery.  The examiner indicated he would have died without the surgery.  

The examiner stated that the Veteran had approximately 11 days for the heart to rest prior to the CABG.  Unfortunately, the Veteran arrested and grafts closed during the surgery, but they managed to "help him survive."  Subsequently, progressive ischemic cardiomyopathy was shown.  Currently, testing showed some difficulty assessing the Veteran's actual left ventricular dysfunction.  Pre and post operative Mets were approximately 7.  The left ventricular ejection fraction prior to the 2005 surgery was 30-45%, and may now be as low as 20-25% up to 355.  The total left ventricle dysfunction was the result of coronary ischemia and hypertension.  

Records from Keesler Air Force Base show that in July 2008, the Veteran was evaluated in the cardiac procedure clinic.  He had known coronary artery disease status post 1 vessel CABG in 1993 and 2-vessel CABG in 2005.  He had ischemic cardiomyopathy with ejection fraction 20-25% and was referred to evaluation for implantable cardioverter defibrillator (ICD) placement.  He experienced angina symptoms about once per month and had been stable since his last bypass surgery.  He reported progressive physical limitations due to shortness of breath, becoming short of breath after taking out the trash which was subjectively increased from one year earlier.  He reported his dependent ankle edema was well controlled with Lasix.  He had no past hospitalizations for congestive heart failure.  He did not have any chest pain or discomfort, or palpitations.  He had dyspnea during exertion.  It was noted that he had ischemic cardiomyopathy with ejection fraction 20-25 percent, down from 35 percent previously.  His symptoms had been slowly progressive over the past 3 years.  He met indications for ICD placement.  Considering coronary artery disease, status post CABG, his angina symptoms were stable, and his current medication regimen was to be continued.  For his cardiomyopathy condition, he underwent placement of ICD.  

The January 2008 examiner provided an addendum in January 2010, which noted that additional records had been reviewed.  The examiner said that the prior opinion indicated that the development of additional heart problems were the natural consequences of lifesaving procedures.  The additional records showed that a pacemaker had been implanted in July 2008.  In January 2010, he had ischemic cardiomyopathy with elevated left ventricular end diastolic pressure (LVEDP); severe native 3-vessel coronary artery disease; patent saphenous vein graft-obtuse marginal and LIMA-left anterior descending artery.  There was no change in the opinion or rationale.  

On a VA examination in July 2011, a history of one vessel CABG in 1993 was noted, as well as 2-vessel CABG in April 2005, at a VAMC, ICD in July 2008, and angioplasty with 2 stents in January 2010.  The Veteran had undergone CABG one vessel LIMA to left anterior descending artery in November 1993, secondary to history of myocardial infarction.  He did fine until he began having increased shortness of breath for a month and he had a strong positive stress test for inferior lateral ischemia on March 18, 2005.  He was referred for a cardiac catheterization on April 7, 2005, which found diffuse coronary artery disease, totally occluded right coronary artery, inferior wall hypokinesis, and left ventricular ejection fraction 45 percent.  The procedure was complicated by ventricular fibrillation which required defibrillator.  A carotid Doppler study for planned CABG on April 8, 2005, showed less than 60 percent carotid stenosis bilaterally with antegrade flow.  

The Veteran was admitted on April 17, 2005, for redo of two-vessel CABG, and the Veteran signed a consent form that day which stated that outcomes including heart failure and bleeding could occur.  He had a second counseling on the risks on April 18, 2005.  

During the surgery, there was a brief problem with asystole, and ventricular fibrillation which was treated with DC shock.  He also had a problem with hypotension which was treated with insertion of the intraaortic augmentation balloon via the right femoral artery and on agents epinephrine and norepinephrine to maintain blood pressure.  An echocardiogram on April 22, 2005, showed left ventricular ejection fraction of 30 percent, mild and basal inferior septal akinesis, basal lateral hypokinesis, and paradoxical interventricular septal motion.  A chest X-ray on April 24, 2005, showed congestive heart failure.  On April 25, 2005, a chest X-ray was noted to show resolved pulmonary edema.  

He was diagnosed as having congestive heart failure on July 11, 2005, by his primary care provider.  An echocardiogram in November 2005 showed an ejection fraction of 25-30 percent global hypokinesis, moderate tricuspid regurgitation and mitral regurgitation.  A Cardiolite stress test in October 2007 disclosed diminished left ventricular function with fixed defects in the septum and inferior wall and redistribution which indicated ischemia of the anterior wall.  An echocardiogram in December 2007 showed mild LA enlargement, and ejection fraction of 35 percent.  Cardiac catheterization January 2008 had shown that the Veteran had multivessel coronary artery disease with patent LIMA to left anterior descending artery and saphenous vein graft to the second obtuse marginal branch.  He had occluded right coronary artery and saphenous vein graft to right coronary artery with right coronary artery filling by collaterals.  

The examiner diagnosed the Veteran as having ischemic cardiomyopathy, left ventricular ejection fraction 25 percent, New York Heart Association functional Class III (moderate) ejection fraction 20 to 35 percent.  He had marked limitation of physical activity, comfortable at rest, but less than ordinary activity causes fatigue, palpitation, or dyspnea.  

The examiner concluded, after reviewing the claims files and interviewing and examining the Veteran, that his ischemic coronary artery disease was more likely than not the cause of his tricuspid regurgitation and mitral regurgitation along with the development of congestive heart failure.  Congestive heart failure was noted by bedside echocardiogram on April 21, 2005, with inferior akinesis, basal and septal akinesis with ejection fraction of 30 percent.  He had low ejection fraction (low blood pressure) during the redo coronary artery bypass graft on April 18, 2005, with intraaortic balloon and medications required to keep blood pressure high enough, and a shock.  The congestive heart failure and pulmonary edema after the CABG were at least as likely as not related to the ischemic coronary artery disease.  Chest X-ray April 25, 2005, noted resolving pulmonary edema.  Discharge summary mentioned a prolonged hospital stay due to shortness of breath and problem diuresing.  The Veteran's congestive heart failure is secondary to ischemic cardiomyopathy evident by low ejection fraction 30 percent.  It was the examiner's opinion that the VAMC treatment for ischemic coronary artery disease was less likely than not the cause of any additional disability, and that VA was less likely than not at fault.  The examiner also said that the additional disability was "not unreasonably foreseeable," observing that the consent included myocardial infarction and heart failure.  

Compensation or DIC shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the surgery upon which the claim for benefits is based with the physical condition after the surgery. 38 C.F.R. § 3.361(b).

Although it was noted on the discharge summary on May 4, 2005, that the Veteran did not have congestive heart failure, the Board finds the VA opinion to be more persuasive, and, thus, concludes that that additional disability occurred during the VA hospitalization from April 18, 2005, to May 4, 2005.  Therefore, it must next be determined whether the VA medical treatment resulted in the veteran's additional disability.  

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that he had additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the additional disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to proximate cause, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

Although the Veteran believes that VA caused the additional disability, the examiner in January 2008 indicated that it was the severe nature of the cardiac disease before the surgery, as evidenced by his having gone into fibrillation during the cardiac catheterization in April 2005, that made the surgery more risky but necessary.  In rebuttal, the Veteran points to a treatment note stating that his risk factor was 6-7 percent.  Although it is not clear whether this meant an additional risk factor, due to his medical conditions, even if VA did cause the additional disability, there is no indication of fault or lack of proper care on the part of VA.  In this regard, the medical evidence does not show any indication, which would be apparent to a layman, of circumstances such as fault, negligence, or lack of proper care.  The VA opinions both found that VA fault was not involved.  There is no medical opinion indicating that VA fault was involved, and, particularly in view of the complexity of the cardiac medical condition, the medical opinions are significantly more probative than the Veteran's lay interpretations of the medical evidence.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  

Similarly, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of §17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).  Under 38 C.F.R. § 17.32(c), informed consent includes, inter alia, an explanation of "reasonably foreseeable associated risks, complications or side effects."  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The records of the Veteran's hospitalization note that a Disclosure of Risks and an Informed Consent were signed on April 17, 2005.  Although scarcely legible, these do not indicate that heart failure was specifically discussed.  The possibility of "death" was listed on this form, however, although not the causes.  The evidence also shows there was an additional discussion of the risks on the following day, and that the Veteran wished to proceed.  The examiner, in July 2011, indicated that myocardial infarction and heart failure would be mentioned as possible risk factors, and, indeed, it is difficult to imagine heart failure not being raised as a possible risk in any discussion concerning the risks of heart surgery.  The Veteran has not disputed having received informed consent.  Thus, the Board finds that the Veteran gave informed consent, and that the risk of congestive heart failure and other cardiac disability is a foreseeable risk of coronary artery bypass graft surgery.  As indicated by the January 2008 examiner, unfortunately, the risks associated with not having the surgery were even graver.  

Although it is unfortunate that the April 2005 surgery was not as satisfactory to the Veteran as the 1993 surgery, there is no indication that additional disability resulting from the April 2005 surgery was caused by any fault or lack of care on the part of VA.  Moreover, the Veteran gave his informed consent, and congestive heart failure and myocardial infarction were noted to be foreseeable risks by the VA examiner in July 2011.  Consequently, the weight of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional cardiac disability claimed to result from a hospitalization in a VAMC from April 17, 2005, to May 4, 2005, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


